Citation Nr: 0621585	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-38 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1946 to July 1946 
and from September 1950 to July 1952.  He also had service in 
the National Guard from July 1949 to September 1950, and from 
February 1958 to December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Providence, 
Rhode Island regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran was exposed to large caliber gunfire during 
his first period of service in the Navy, during inactive duty 
for training with a National Guard artillery unit prior to 
the Korean War, and after his unit was federalized in 1950.  

2.  The veteran has current bilateral hearing loss and 
tinnitus related to service.  

4.  The veteran does not have current PTSD or any other 
acquired psychiatric disability. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred due to service.  
38 U.S.C.A. §§ 101(24), 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2005). 

2.  Tinnitus was incurred due to service.  
38 U.S.C.A. §§ 101(24), 1110, 5107(b); 38 C.F.R. §§ 3.303. 

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 5107(b); 
38 C.F.R. § 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss and Tinnitus

The veteran contends that he has developed bilateral hearing 
loss and tinnitus as a result of exposure to noise during 
active service.  He states that he received training on anti-
aircraft guns in the Navy, and that he served in an artillery 
unit in the National Guard until that unit was federalized 
and sent to Korea, at which time he was transferred to an 
engineering unit. 

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
portion of the veteran's appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic."  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id. 

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran has testified that he was exposed to large 
caliber gunfire during basic and advanced training in the 
Navy.  His service medical records from this period confirm 
that he was exposed to some gunfire.  Furthermore, the 
records show that he was in an artillery unit while in the 
National Guard and for nearly a year after his unit was 
federalized.  Although the veteran's personnel records show 
that he served as a cook with the artillery unit, the veteran 
testified that he participated in the firing of this 
artillery both before and after his unit was federalized, and 
the records tend to support the veteran's claim that the 
noise from artillery fire made him nervous and caused him to 
be transferred to a new unit.  

The May 1978 discharge examination showed some degree of 
hearing loss not yet of severity to meet the definition of 
hearing loss disability under VA regulations.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  

The June 2005 VA examination found that the veteran has 
hearing loss and tinnitus as defined by VA regulation, and 
the examiner related both of these disabilities to the noise 
exposure in military service.  The examiner reviewed the 
claims folder prior to rendering this opinion, and he 
presumably saw the references to gunfire exposure and an 
artillery unit in the service medical records.  

The examiner did not consider an entirely accurate history, 
in that he reported that the veteran had noise exposure in 
World War II, as well as in the Korean War; while the record 
shows that the veteran did not enter service until after the 
cessation of hostilities in World War II.  The record does, 
however, confirm noise exposure in service, and does not show 
noise exposure after service.  Therefore, as the undisputed 
evidence shows acoustic trauma in service, current hearing 
loss and tinnitus, and a nexus between the injuries in 
service and the current disabilities, entitlement to service 
connection is warranted. 

PTSD

The VCAA and implementing regulations imposes obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2005).

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

The veteran was provided with a preadjudication VCAA notice 
by letter dated in March 2004.  This letter told the veteran 
what evidence was needed to substantiate the claim for 
service connection for PTSD.  The veteran was also informed 
that VA would obtain service records, VA records, and records 
from other Federal agencies, and that with his authorization 
VA would obtain private medical records on his behalf or he 
could submit the records.  Finally, the veteran was informed 
that if he had any evidence in his possession that pertained 
to the claim, he should submit it to VA.  

This VCAA notice letter did not contain information regarding 
the assignment of an effective date for an award of 
compensation for service connection.  However, as the 
veteran's claim is being denied and no effective date will be 
assigned, the failure to provide the veteran with this 
information cannot possibly result in any harm to his claim.  
The denial of his claim also means that a percentage rating 
will not be assigned, thus that element of Dingess notice is 
not implicated in this case.  38 U.S.C.A. § 1311 (West 2002 & 
Supp. 2005).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  The veteran's service medical records have been 
obtained.  All VA treatment records identified by the veteran 
have been obtained, and an attempt has been made to obtain 
the private records identified by him.  The veteran has not 
replied to a request for a letter describing his claimed 
stressors.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The record contains no findings of PTSD.  The veteran has not 
reported any post-service treatment for PTSD, nor has he 
reported any current symptoms of that disorder.  There is 
thus no competent evidence of a current diagnosis or symptoms 
of PTSD.  An examination is, therefore, not required.

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met. 

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in- service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f). 

The service medical records from the veteran's first period 
of service show that he was hospitalized with a complaint of 
fear of loud noises.  After examination and several days of 
treatment and observation, the veteran was diagnosed with a 
personality disorder.  The examiner indicated that this 
existed prior to service.  The veteran was discharged as a 
result of this disability.  

A June 1946 medical survey concluded that the veteran suffers 
from a profound personality disorder which rendered him unfit 
for naval service. 

The records following the veteran's first period of service 
show that service connection for a personality disorder was 
denied in a July 1946 rating decision.  

Service medical records from the veteran's second period of 
active duty show that the veteran continued to have some 
emotional difficulty.  March 1951 records show that the 
veteran was seen for a nervous condition that was aggravated 
by gunfire.  The veteran talked about his extreme 
nervousness, but was vague and contradictory when discussing 
his symptoms.  The diagnosis was acute situational 
maladjustment, mild, or malingering.  

Records from May 1951 note that the veteran claimed he was 
very nervous.  He had refused to participate in an overhead 
artillery barrage, and he did not want to be around guns.  He 
appeared nervous and tense.  Following a lengthy interview 
and examination, the diagnosis was schizophrenic reaction.  
It was recommended that he reprofile to a unit where there 
are no firearms and that if this could not be arranged, then 
he should be discharged.  

The July 1952 separation examination states that the 
psychiatric examination was normal.  He was noted to have 
been treated for nerves in 1946, with no sequelae.  

Post service medical records show that the veteran underwent 
a May 1978 examination in conjunction with his National Guard 
service.  The psychiatric examination was normal.  The 
veteran denied a history of depression and nervous trouble of 
any sort.  

The veteran's February 2004 claim stated that his 1946 
hospitalization in the Navy was the only treatment he has 
received for PTSD.  In response to the March 2004 VCAA 
letter, the veteran submitted an authorization to obtain 
records from his private doctor.  After a request to send all 
records related to treatment of the veteran's PTSD, the 
doctor replied that the veteran was not a client during that 
period, and that his treatment for PTSD had occurred in the 
Navy many years ago.  

VA treatment records dated in 2003 have been obtained.  These 
records are negative for treatment of PTSD or any other 
psychiatric disability.  

As this discussion should make clear, there is no evidence of 
a current diagnosis of PTSD.  Indeed, there is no evidence of 
any current symptoms of PTSD.

The veteran seems to argue that the complaints of nervousness 
for which he was treated in 1946 constituted PTSD.  However, 
the contemporaneous evidence shows that the diagnosis was a 
personality disorder.  Service connection for this disability 
has previously been denied, and the Board notes that 
congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

The veteran again received treatment for his nerves during 
his second period of service.  The diagnoses were situational 
maladjustment, and later a schizophrenic reaction.  However, 
the Board notes that the veteran was able to complete his 
service, and his separation examination was normal.  The 
veteran's May 1978 National Guard examination was also 
normal.  The veteran's private doctor notes that any 
treatment for PTSD took place in the Navy in 1946, which was 
before the veteran was one of his patients.  

In the absence of evidence of a current disability, the claim 
must fail.  Degmetich v. Brown, 104 F.3d 1328 (1997); 
38 C.F.R. § 3.304(f).  In reaching this conclusion the Board 
has considered the doctrine of reasonable doubt, but inasmuch 
as the evidence is not in equipoise, that doctrine is not for 
application.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for PTSD is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


